The facts are incomplete, but apparently the trustee-process is now pending. Under such circumstances a petition for a declaratory judgment cannot be maintained. The statute (Laws 1929, c. 86) was not designed to furnish a substitute for the usual procedure. Where a suit is already pending which raises the question sought to be decided, the petition will not lie. Lisbon District v. Lisbon, ante, 173. No reason appears why the question presented cannot be settled in the trustee suit.
Petition dismissed.